Citation Nr: 0943192	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
residuals of a penetrating injury to the left ankle, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased initial evaluation for left 
ankle bony impingement with arthritis, currently evaluated as 
10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1968 until April 
1970, including a tour of duty in the Republic of Vietnam 
from September 1968 until August 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal initially included a claim for entitlement to an 
increased evaluation for posttraumatic stress disorder 
(PTSD).  The Board granted an increased 70 percent evaluation 
in a January 2009 decision.  The 70 percent grant was 
implemented by a February 2009 rating decision.  Accordingly, 
that issue is no longer before the Board.

The Board first considered this appeal in January 2009 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

During the pendency of the appeal, the RO granted a separate 
10 percent evaluation for left ankle bony impingement with 
arthritis in a May 2009 rating decision.  Although this was 
characterized as a separate issue, the Board is of the 
opinion that this claim is part and parcel of the original 
issue of residuals of a penetrating injury to the left ankle 
which formed the basis of the present appeal.  Furthermore, 
the regulations concerning the evaluation of muscle injuries 
and residuals of gunshot wounds includes consideration of 
resulting impairment to the muscles, bones, joints and/or 
nerves, as well as the deeper structures and residual 
symptomatic scarring. See 38 C.F.R. §§ 4.44, 4.45, 4.55, 
4.56.  Therefore, although the Veteran did not submit a 
separate Notice of Disagreement concerning the May 2009 
rating decision, as the Board finds it is part and parcel of 
the residual penetrating wound injury the Board will consider 
whether an increase evaluation is warranted for the arthritis 
along with any other residual injury. See 38 C.F.R. § 19.35 
(Providing that the RO's certification of an appeal is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue).

On his July 2007 Substantive Appeal (Form VA-9) the Veteran 
requested a video hearing before a Member of the Board in 
connection with his claim. In December 2008, the Veteran was 
notified that his hearing was scheduled for January 6, 2009. 
The record reflects that in December 2008, the Veteran 
cancelled his hearing.  There are no other hearing requests 
of record, so the Board deems his request for a hearing 
withdrawn. 38 C.F.R. § 20.704(e) (2009).

The Board also notes that in accordance with a recent 
precedential opinion of the Court of Appeals for Veterans 
Claims, the Board must REMAND the issue of TDIU.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (noting 
that because the Board has jurisdiction over the question of 
TDIU for a particular disability in connection with a claim 
for an increased rating, the proper method of returning the 
case to the RO for further action is by Remand).  While the 
TDIU issue has not been adjudicated or otherwise developed 
for appeal, as such issue is raised by the record and part 
and parcel of the increased rating claim also being remanded 
herein, the Board must remand the TDIU issue under Rice. Id.

Therefore, the issue of entitlement to TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The Veteran's residuals of a punji stake wound of the 
left ankle do not manifest with moderate damage to Muscle 
Group XII.

2.  The Veteran's residuals of a punji stake wound of the 
left ankle do not manifest with mild incomplete paralysis of 
the external popliteal, musculocutaneous, anterior tibial, 
internal popliteal or posterior tibial nerves.   

3.  The Veteran's scar on the left ankle does not exceed 12 
square inches or 77 square centimeters, nor is it productive 
of any functional limitation.

4.  The Veteran's left ankle bony impingement with arthritis 
does not manifest with marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a penetrating injury to the left ankle with 
injury to Muscle Group XII have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.46, 4.55, 4.56, 4.73, Diagnostic 
Codes 5312, 4.118, Diagnostic Codes 7801, 7804, 7805 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for left ankle bony impingement with arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in January 2006, January 2007 and 
May 2008 that fully addressed all notice elements.  The 
January 2006 and January 2007 letters advised the Veteran of 
the information needed to substantiate the claim and informed 
him of the evidence VA would seek to obtain and the evidence 
he should seek to obtain.  The January 2007 letter provided 
information concerning how VA determines the disability 
rating and effective date.  The May 2008 letter addressed the 
specific rating criteria involved in the Veteran's case and 
informed him that he should demonstrate that there has been a 
worsening in severity of his disability along with 
illustrating how the worsening affected his employment and 
daily life.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
reports of VA examinations.  The Veteran submitted lay 
statements in support of his claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  In fact, the Veteran advised the RO 
in June 2008 and May 2009 that he had no additional evidence 
to submit.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks an 
increased initial evaluation for his residuals of a 
penetrating wound to the left ankle.  The RO granted service 
connection for the residuals of a penetrating injury to the 
left ankle in a July 2006 rating decision.  A 10 percent 
evaluation was assigned pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5312 and 38 C.F.R. § 4.118, Diagnostic Code 
7804.  The Veteran contended the 10 percent rating evaluation 
did not accurately reflect the severity of his disability.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. Fenderson 
v. West, 12 Vet. App. 119 (1999).  Additionally, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Regulations Pertaining to Penetrating Injuries

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date. 38 C.F.R. § 4.41.  Evaluation 
of injury includes consideration of resulting impairment to 
the muscles, bones, joints and/or nerves, as well as the 
deeper structures and residual symptomatic scarring. See 38 
C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 
4.53, 4.54.

The rating schedule for all muscle injuries under 38 C.F.R. § 
4.73 provides for the evaluation of the injury of the muscles 
of any group as slight, moderate, moderately severe or 
severe.  38 C.F.R. § 4.56 sets out the criteria for 
evaluating muscle disabilities.  Specifically, a slight 
disability is a simple wound of muscle without debridement or 
infection.  There must be objective findings of minimal 
scarring with no evidence of fascia defect, atrophy, or 
impaired tonus.  In order to be deemed "slight," there must 
be no impairment of function or metallic fragments retained 
in the muscle tissue.  A moderate disability is a through-
and-through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  There must be objective 
findings of scarring, small or linear, indicating a short 
track of missile through the muscle tissue.  There must also 
be some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  And, there must be 
a record of consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability.  For VA 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.

In order for a muscle injury to be deemed moderately severe, 
the wound must be a through-and-through or deep penetrating 
wound by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must also 
be evidence of scars indicating the track of a missile 
through one or more Muscle Groups as well as indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  A severe 
muscle injury must be a through-and-through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The residuals must be 
ragged, depressed and adherent scars indicating wide damage 
to Muscle Groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

The following are also signs of severe muscle disability: (A) 
x-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of Muscle Groups not in the track of the 
missile, particularly of the trapezius and serratus in wound 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile. 38 
C.F.R. § 4.56(d)(4)(iii).

For compensable Muscle Group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured Muscle Group will be 
increased by one level and used as the combined evaluation 
for the affected Muscle Groups. See 38 C.F.R. § 4.55(e).

History of the Penetrating Wound

Service personnel records reflect the Veteran sustained a 
punji stake wound to the left ankle in February 1969.  The 
ankle and foot were described as swollen with a little sign 
of cellulitis.  The Veteran was treated with oral penicillin, 
bed rest and elevation of the foot.  There was little 
improvement three days later; however, a record dated eight 
days after the initial notation indicated there was no 
swelling or infection.  Significantly, there is no indication 
from the records that the Veteran underwent surgery for the 
left ankle or had any retained fragments of the punji stake 
in his ankle.  The March 1970 examination performed in 
connection with the Veteran's separation from service 
described the lower extremities and feet as normal and noted 
no defects or diagnoses.  

Evaluation of the Muscle Injury

As noted above the Veteran's left ankle residuals were 
evaluated under Diagnostic Codes 5312 and 7804.  Diagnostic 
Code 5312 provides evaluations for disability of Muscle Group 
XII.  The functions of these muscles include dorsiflexion, 
extension of the toes, and stabilization of the arch.  The 
Muscle Group includes the anterior muscles of the leg 
including the tibialis anterior, extensor digitorum longus, 
extensor hallucis longus and peroneus tertius.  Under this 
Diagnostic Code, a noncompensable evaluation is warranted for 
slight damage and a 10 percent evaluation is warranted for 
moderate damage to the Muscle Group.  A 20 percent evaluation 
is assigned for moderately severe damage to Muscle Group XII 
and a 30 percent evaluation is warranted for severe damage to 
Muscle Group XII.  

Diagnostic Code 7804 allows for a 10 percent evaluation for a 
superficial scar that is painful on examination. Note one 
after the diagnostic code explains a superficial scar is one 
not associated with underlying soft tissue damage. This is 
the highest rating possible under this Diagnostic Code. 
Higher rating evaluations for scars are available under 
Diagnostic Codes 7801 and 7805.

Diagnostic Code 7801 provides that scars other than head, 
face, or neck, that are deep or that cause limited motion 
will be rated 10 percent disabling if the area exceeds 6 
square inches or 39 sq. cm.  A 20 percent evaluation will be 
assigned if the area exceeds 12 square inches or 77 sq. cm.  
If the area involved exceeds 72 square inches or 465 sq. cm. 
a 30 percent evaluation will be assigned.  A 40 percent 
disability will be warranted if the area exceeds 144 square 
inches or 929 sq. cm.  Alternatively, higher evaluations are 
provided for under Diagnostic Code 7805 which evaluates the 
scar under the functional impairment of the affected part.

The Board notes that the rating criteria for scars have 
changed, effective October 2008.  However, these amended 
regulations were specifically effective for applications for 
benefits received by the VA on or after October 23, 2008.  
See 73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's 
claim was filed prior to October 2008, his disability is 
rated under the old rating criteria for scars. 

The Veteran was afforded a VA examination in June 2006 to 
assess the presence and severity of any injury associated 
with the punji stake wound.  The examiner reviewed the claims 
file and considered the Veterans complaint of left ankle pain 
since 1968.  The Veteran indicated he was on crutches for two 
weeks with local debridement of the wound and was off duty 
for about a month.  The Veteran described daily flare-ups 
that he rated as a 7-8 on a scale of 10.  The flare-ups 
lasted 2-6 hours and he reported about 30 flare-ups during 
the last month.  He denied weakness or instability.  He 
indicated prolonged standing or walking exacerbated the 
condition.  He did not require a brace or cane for ambulation 
and treated with pain medication.  

Clinical examination reflected a well-healed scar over the 
anterior aspect of the left anterior ankle, approximately 1 
centimeter in dimension.  There was also a small scar over 
the posterior aspect of the posterior lateral ankle which was 
less than 1 centimeter in size and well healed.  The scar 
over the anterior aspect of the ankle was at the tibiotalar 
joint and was slightly tender to palpation.  There was no 
erythema or swelling.  There was no underlying soft tissue or 
other defect.  The Veteran was neurovascularly intact without 
sensory deficits or paresthesias.  There were no adhesions.  
No tendon damage was noted.  No bone, joint or nerve damage 
was appreciated on examination.  Strength was 5/5 in plantar 
flexion and dorsiflexion. 

Range of motion findings reflected dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  There was no decreased 
range of motion with repetitive testing.  The Veteran had 
some pain in the anterior ankle with maximal dorsiflexion at 
20 degrees.  There was no muscle herniation or evidence of 
loss of muscle function.  Ankle inversion was to 30 degrees 
and eversion was to 20 degrees without pain.  There was no 
decrease in inversion or eversion with repetitive testing.  
There was some tenderness to palpation along the lateral 
aspect of the ankle just posterior to the lateral malleolus 
along the peroneal tendons.  There was no bogginess or 
redness.  There were no defects on the gastric muscles or the 
soleus muscles along the peroneal tendon muscles.  X-rays 
showed no fractures, dislocations or lesions. The impression 
was residual scar pain on the anterior left ankle without 
muscle deficit and left ankle peroneal tendon tendonitis.  

A VA outpatient treatment record dated in February 2007 noted 
complaints of pain in the left ankle.  The Veteran denied 
morning stiffness, impaired movement, weakness, joint edema 
or erythema.  Neurological examination reflected no loss of 
motor skills, no numbness, tingling, dizziness or syncope.  
There was no sensory loss.  The assessment was left ankle 
injury from Vietnam War.  A VA outpatient treatment record 
dated in March 2007 also noted left ankle pain.  Clinical 
examination reflected minimal tenderness to palpation at the 
left ankle joint.  The Veteran was neurovascularly intact.  
There was no significant decrease in the range of motion.  X-
rays showed no fractures, dislocation or significant 
arthritis.  The assessment was pain and medication was 
prescribed.  The x-ray report from March 2007 noted the bone 
density was normal and ankle mortise was intact.  There was 
no evidence of acute or remote injury.  There was an 
Osteophyte Achilles tendon insertion site on the calcaneus.

The Veteran was afforded a VA examination to assess the 
severity of the disability in July 2008.  The examiner 
reviewed the claims file and considered the Veteran's 
complaint of pain.  The examiner explained the Veteran was on 
a search and destroy mission in Vietnam and stepped on a 
pungi stake that penetrated the anterior aspect of the ankle.  
The Veteran denied any surgery for the ankle but explained he 
was hospitalized and was non-weight bearing for several 
weeks.  He did not require a cast at the time of the injury.  
He currently complained of nearly constant pain throughout 
the ankle which he rated as an 8 on a scale of 10.  Pain 
increased in severity with use.  He did not use an assistive 
device; however, he indicated when he walked he felt like 
something was in his ankle.  There was no history of locking 
or popping of the ankle.  He denied any problems with 
activities of daily living. Rest alleviated pain.  

Clinical examination reflected the dorsalis pedis pulse was 
2+.  He was fully sensate to light touch throughout dermatome 
distributions.  Range of motion was found from 5 degrees of 
dorsiflexion to 40 degrees of plantar flexion.  There was no 
change with repetition.  There was mild pain with motion.  
There was no evidence of unusual weightbearing. The Veteran 
was tender to palpation diffusely about the anterior medial 
and lateral aspect of the ankle.  There was no crepitus or 
instability.  There was a 7 centimeter stellate scar on the 
anterior of the ankle just lateral to the tibialis anterior 
tendon.  The scar was well healed and there was no sign of 
infection, edema, erythema or discharge.  It was not affixed 
to underlying tissue.  There was no loss of muscle beneath.  
X-rays of the left ankle dated in July 2008 showed no 
fracture, dislocation or bony destructive lesion.  There was 
an enthesophyte was present at the insertion of the Achilles 
tendon at the posterior aspect of the calcaneus.  No other 
gross abnormalities were noted.  The assessment was residuals 
of a penetrating injury of the left ankle.  There was mild 
discomfort associated with examination of the left ankle.  
The examiner noted it was conceivable that pain could further 
limit function, particularly with repetition; however, to 
express this in degrees of limitation of motion could not be 
done with any degree of medical certainly.  

The Veteran was afforded another VA examination in April 
2009.  The examiner reviewed the claims file and considered 
the Veteran's complaints of pain in the left ankle.  The 
examiner explained the Veteran was stuck with a bamboo spike 
through the anterior aspect of the ankle.  The Veteran 
indicated that extensive use of the ankle would exacerbate 
the pain.  He did not use assistive devices and pain was 
described as aching in nature and present along the anterior 
aspect.  The condition improved with rest and no specific 
flare-ups were described.  The Veteran was noted to have an 
antalgic gait on the left.  

Examination revealed a 5 millimeter by 5 millimeter scar over 
the anterior aspect of the left ankle just lateral to the 
tibialis anterior tendon.  The scar was described as mobile, 
without keloid formation and superficial.  There was no skin 
breakdown and no signs or symptoms of infection.  The Veteran 
was very tender to palpation in that area.  Dorsiflexion of 
the ankle was noted from 0 to 10 degrees, actively and 
passively without change upon repetition.  The Veteran 
complained of pain with motion.  There was plantar flexion 
from 0 to 20 degrees actively and passively without change 
with repetition and no complaint of pain.  There was 4+/5 
strength in dorsiflexion and plantar flexion strength which 
were noted to be limited secondary to pain.  There was 5/5 
strength with supination and pronation.  There was normal 
sensation to light touch at L4-S1.  The tendons at the ankle 
joint appeared intact.  There did not appear to be any 
abnormality to the muscle throughout the leg, ankle or foot.  
The Veteran had full strength with slight weakness due to 
pain.  There was no obvious decrease due to fatigue with 
repetition or impairment of coordination with ambulation.  X-
rays of the left foot and ankle demonstrated some osteophyte 
formation along the anterior aspect of the talus and distal 
tibia.  No other evidence of fracture, dislocation or bony 
abnormality was noted. 

The assessment was left ankle arthritis, moderate, resulting 
in anterior bony impingement of the ankle.  The examiner 
explained there were degenerative change around the ankle on 
the anterior aspect of the talus and the anterior aspect of 
the tibia. This was seen on x-rays and would result in 
impingement with dorsiflexion. This would explain the 
symptoms the Veteran had particularly if he had to crawl or 
climb up and down a ladder resulting in dorsiflexion and 
irritation of the soft tissue in the area.  This also 
explained the limited motion in the area.  The scar was very 
superficial and small.  It was possible he had some scar 
tissue underneath contributing to the impingement he had with 
dorsiflexion.  None of the muscle groups in the lower 
extremities in muscle group 12 appeared to be affected from 
the injury back in Vietnam.  Neurologic examination was 
normal for the region.  While it was conceivable that pain 
could further limit motion, particularly after being on feet 
all day, it was not feasible to attempt to express this in 
terms of additional limitation of motion as it could not be 
determined with any degree of medical certainty.  

Muscle Group XII

A review of the evidence of record reveals that the Veteran's 
service-connected Muscle Group XII injury of the left ankle 
is primarily characterized by pain which is entirely 
consistent with a slight muscle injury.  A history of the 
wound reflects the wound was a simple wound of the muscle.  
While some cellulitis was noted, there was no indication of a 
prolonged infection.  

Although the initial injury was clearly the result of a 
penetrating wound, the record failed to demonstrate a history 
of residuals of debridement or prolonged infection during 
service.  Nor are there any objective findings of loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue.  For 
example, the June 2006 examination noted 5/5 strength and 
noted no evidence of loss of muscle function.  Although the 
April 2009 VA examination noted muscle strength was limited 
due to pain on plantar flexion and dorsiflexion, all other 
strength testing was normal.  Significantly, in spite of this 
finding, the examiner concluded that none of the muscle 
groups in the lower extremities in Muscle Group XII appeared 
to be affected from the injury.  Additionally, there was no 
objective evidence of consistent complaint in the left ankle 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement.  Consequently, a 10 percent evaluation for a 
moderate injury to Muscle Group XII under Diagnostic Code 
5312 is not warranted.

Scar

Evaluating the above evidence under the diagnostic criteria 
for a residual scar also reflects that an increased 
evaluation is not warranted.  Specifically, while the 
measurement of the scar varied, none of the examinations 
reflected the scar was greater than 12 square inches or 77 
square centimeters.  Rather, the scar of the ankle was 
described as being as small as 5 millimeters by 5 millimeters 
on the April 2009 VA examination to as large as 7 centimeters 
on the July 2008 VA examination.  Even applying the largest 
description of the scar, the measurement still falls short of 
the 12 square inches or 77 square centimeters necessary for 
an increased 20 percent evaluation under Diagnostic Code 
7801.  While the scars were shown to be tender and productive 
of occasional pain, these findings are contemplated by the 
currently assigned 10 percent evaluation.

The Board also considered whether an increased evaluation was 
warranted at any time under Diagnostic Code 7805 which 
provides for higher evaluations based upon the limitation of 
motion of the affected part.  While the VA examination in 
April 2009 indicated it was possible the Veteran had some 
scar tissue that contributed to the impingement he had with 
dorsiflexion, the Veteran is in receipt of a separate 
evaluation for the limitation of motion caused by the 
arthritis and impingement associated with the left ankle 
injury.  Accordingly, a rating under 7805 for this 
impingement would constitute illegal pyramiding.  See 
38 C.F.R. § 4.14.

In sum, an evaluation in excess of 10 percent for the 
residual of the punji stake wound to the left ankle is not 
warranted.  

Neurological

The Board also considered whether a separate evaluation was 
warranted for any residual neurological impairment associated 
with the penetrating wound to the left ankle.  

In this regard, impairment of the external popliteal (common 
peroneal) nerve is rated under Diagnostic Code 8521. When 
there is mild incomplete paralysis, then a 10 percent rating 
is assigned.  When there is moderate incomplete paralysis, 
then a 20 percent rating is assigned.  When there is severe 
incomplete paralysis, then a 30 percent rating is assigned.  
When there is complete paralysis, with foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; with anesthesia covering the entire dorsum of the 
foot and toes, then a 40 percent rating is assigned. 38 
C.F.R. § 4.124a, Diagnostic Code 8521 (2007).).

In the present case, there is no evidence of any residual 
nerve damage to warrant a separate evaluation.  None of the 
records reflect any neurological impairment.  In fact, all of 
the records describe the Veteran's neurological system as 
being intact without decrease in sensation or any other 
objective findings of nerve damage.  For example, the most 
recent April 2009 VA examination concluded the neurologic 
examination was normal for the region.  More significantly, 
the Veteran never complained of decreased sensation or 
tingling or other symptoms of a nerve injury.  As there are 
no subjective complaints of loss of sensation, no objective 
findings of nerve involvement and no diagnoses of mild, 
incomplete paralysis of the nerves, a separate compensable 
rating for any residual nerve damage is not warranted at this 
time.  

Bony Impingement with Arthritis

During the pendency of the appeal, the RO granted a separate 
10 percent evaluation for the bony impingement of the left 
ankle with arthritis.  As explained in the introduction, the 
Board considers this condition to be part and parcel of the 
penetrating wound injury on appeal, and therefore considered 
whether an increased evaluation was warranted at any time 
during the appeal.  The RO granted the 10 percent evaluation 
in a May 2009 rating decision pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

As noted above, the Veteran's fractured right talus was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Under Diagnostic Code 5271, a 10 percent evaluation is for 
assignment for moderate limitation of ankle motion and a 20 
percent evaluation for marked limitation of ankle motion.  A 
20 percent rating is the highest possible schedular rating 
under Diagnostic Code 5271.  Normal limitation of motion of 
the ankle is noted to be from 0 to 20 degrees of dorsiflexion 
and from 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 
4.71, Plate II.  

Ratings higher than 20 percent may be assigned under 
Diagnostic Code 5270 upon a showing of ankylosis.  Ankylosis 
has been defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure. Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Under Diagnostic Code 
5270, a 20 percent evaluation is assigned for ankylosis of 
the ankle in plantar flexion less than 30 degrees. A 30 
percent rating is warranted for ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees.  A 40 percent rating is warranted 
for ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity. 38 
C.F.R. § 4.71a, Diagnostic Code 5270.  A 40 percent rating 
evaluation is the maximum evaluation permitted under the 
amputation rule. See 38 C.F.R. § 4.68 ("The combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation.").  The Board must also consider a 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability rating for a 
disability using the limitation of motion diagnostic codes. 
38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 
10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Examining the evidence described above in light of the rating 
criteria demonstrates an increased evaluation is not 
warranted.  The June 2006 record also noted normal range of 
motion indicating there was dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  The March 2007 VA record 
noted no significant decrease in range of motion.  As there 
was normal motion of the ankle, an increased evaluation for 
marked limitation of motion is not warranted.

While the July 2008 VA examination noted an enthesophyte, 
there was no indication this was related to the penetrating 
injury of the left ankle.  Even assuming this enthesophyte 
was a residual of the injury, the evidence does not 
demonstrate marked limitation of motion to warrant an 
increased compensable evaluation.  Rather, the Veteran 
retained dorsi flexion from 0 to 5 degrees and plantar 
flexion from 0-40 degrees.  While there was significant 
limitation of dorsiflexion the Veteran retained nearly normal 
plantar flexion.  Similarly, the April 2009 VA examination 
concluded there was 0-20 degrees of plantar flexion and 0-10 
degrees of dorsiflexion.  This range of motions is 
approximately half of normal, which the Board finds roughly 
equates to "moderate" limitation of motion contemplated by 
Diagnostic Code 5271.  In other words, the Veteran still 
retained significant, albeit limited, motion of the ankle.  

Nor was there any evidence of ankylosis of the left ankle.  
Rather, all of the evidence described above reflects the 
Veteran retains some motion of the ankle.  In fact, the most 
recent VA examination clearly reflected dorsiflexion of 0-10 
degrees and plantar flexion of 0-20 degrees.  See 38 C.F.R. § 
4.71, Plate II (illustrating that normal range of motion of 
the ankle was dorsiflexion of 0 to 20 degrees and plantar 
flexion of the ankle from 0 to 45 degrees). As such a higher 
rating for ankylosis is not warranted.

The Board also considered the application of 38 C.F.R. §§ 
4.40, 4.45; however, the Veteran did not demonstrate 
additional limitation of motion from pain, swelling, 
weakness, and excess fatigability.  Specifically, the VA 
examiners considered the effect of repetitive motion and 
consistently noted in the clinical findings that repeated 
motion did not result in further limitation of motion.  While 
the examiners indicated in the assessment that it was 
possible that pain could further limit motion, the examiners 
indicated that expressing the finding in degrees could not be 
done with medical certainty.  As the VA examinations 
considered the result of painful motion, and noted that no 
additional motion could be determined in degrees, an 
increased evaluation based solely on pain is not warranted. 
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Conclusion

In evaluating each aspect of the residual of the penetrating 
wound, the Board considered the guidance of the Court in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and considered whether 
a staged rating is appropriate.  However, in the present 
case, as described above, the Veteran's symptoms remained 
constant during the course of the appeal and such staged 
ratings are not warranted.

Finally, the disability does not warrant referral for extra-
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id. If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms." Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating. Id.  The Board finds that the current 
rating criteria is more than adequate as there are several 
higher ratings available, there have been no complaints of 
symptoms not contemplated by the criteria, and the Veteran 
has presented no evidence of exceptional or unusual factors 
are in evidence, such as frequent periods of hospitalization 
or evidence indicating the residuals of the penetrating wound 
alone resulted in interference in employment, which would 
warrant an extraschedular evaluation.  Furthermore, to the 
extent to which the Veteran seeks TDIU based in part upon his 
residuals of a penetrating wound to the left ankle, the claim 
is being remanded and will be addressed in a separate 
decision.  


ORDER

An evaluation in excess of 10 percent for residuals of a 
punji stake wound to the left ankle is denied.

An evaluation in excess of 10 percent for left ankle 
arthritis with bony impingement is denied.


REMAND

The U.S. Court of Appeals for Veterans Claims recently held 
that a request for TDIU is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
If the claimant or the record reasonably raises the question 
of whether the Veteran is unemployable due to the disability 
for which an increased rating is sought, then part and parcel 
to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of 
that disability is warranted. Id at 455. 

In the present case, the Veteran on his July 2007 Substantive 
Appeal (Form VA-9) indicated he had not worked since March 
2007.  Accordingly, he has raised the issue of a total 
disability rating for compensation based on individual 
unemployability (TDIU). See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  

While the underlying issue of whether an increased evaluation 
for the left ankle and scar was decided, the Board finds that 
further development is needed to properly adjudicate the TDIU 
claim. See Holland v. Brown, 6 Vet. App. 443 (1994); see also 
Kellar v. Brown, 6 Vet. App. 157, 160 (1994); VAOPGCPREC 6-
96.

In this regard, the AOJ should send the Veteran a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter for the 
TDIU component of the increased evaluation claim.  This 
letter should notify the Veteran and his representative of 
any information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim.  
The notice should also indicate what information or evidence 
should be provided by the Veteran and what information or 
evidence VA will attempt to obtain on the Veteran's behalf. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The law provides that TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities. See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be 
given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or the impairment caused by nonservice-
connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities. 38 C.F.R. § 4.16(a).  If 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more. Id.

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service- 
connected disability. 38 C.F.R. § 4.16(b). See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed. 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1.  The RO/AMC will advise the Veteran of 
what evidence would substantiate his claim 
for entitlement to TDIU.  Apart from other 
requirements applicable under the Veterans 
Claims Assistance Act of 2000 (VCAA), the 
RO/AMC will comply with any directives of 
the Veterans Benefits Administration.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).  

2.  After review of any evidence submitted 
by the Veteran, the RO should take such 
additional development action as it deems 
proper with respect to the claim for TDIU, 
including the conduct of any appropriate VA 
examinations, and consideration of 
submission of the claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for extra-
schedular consideration, if appropriate.  
The RO shall follow any applicable 
regulations and directives implementing the 
provisions of the VCAA as to its notice and 
development.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO and the claims 
remaining on appeal readjudicate.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


